IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 20, 2008
                                No. 07-20591
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LUIS RODOLFO RODRIGUEZ-CEPEDA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:06-CR-170-ALL


Before JOLLY, CLEMENT and HAYNES, Circuit Judges.
PER CURIAM:*
      Luis Rodolfo Rodriguez-Cepeda appeals from his bench trial conviction for
illegal reentry into the United States after deportation for an aggravated felony.
Rodriguez-Cepeda’s sole argument on appeal is that the record is insufficient to
establish his guilt beyond a reasonable doubt because the record does not contain
the stipulated facts introduced at his bench trial. This court reviews the entire
record to determine whether the district court’s finding of guilt is supported by



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                     No. 07-20591

“any substantial evidence.” United States v. Serna-Villarreal, 352 F.3d 225, 234
(5th Cir. 2003).
      After Rodriguez-Cepeda filed his appellate brief, this court granted the
Government’s motion to supplement the record with a copy of the stipulated
facts, as well as an affidavit from the prosecutor attesting that the submitted
copy is identical to the written stipulation introduced at Rodriguez-Cepeda’s
bench trial. Rodriguez-Cepeda has not responded to the Government’s motion.
Based on the record as supplemented, the evidence was sufficient to support the
district court’s finding of guilt.
      The district court’s judgment of conviction is AFFIRMED.




                                          2